DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered. Claims 1-20 are pending in the application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhara (US 20110228922 A1) in view of Aakarsh (Join conference calls with Alexa, now open to all Alexa users).
Regarding claim 1, Dhara teaches a method for providing transfer and configuration of web conferencing between consumer devices, the method comprising: (Fig. 4)
parsing, by a computing device, one or more electronic communications received via one or more applications associated with a user present on the computing device and/or present on one or more secondary computing devices to identify web conference data, the web conference data including web conference initiation data; ([0008]: first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality. [0028]: FIG. 2 illustrates an example conference call invitation 200. This invitation 200 is an email, but conference invitations can take many other forms, such as text message, telephone call, and web link.)
extracting the web conference data in the one or more electronic communications; and ([0008]: The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality.[0030]: When the server successfully extracts a conference call invitation, the server can add events to the appropriate users' calendars to trigger automatically joining the conference at the time and in the manner specified by the conference call invitation. The calendar event can trigger a series of steps on multiple devices that perform at least some of the steps of connecting to the conference)
Dhara does not explicitly disclose transmitting the web conference data to a media device, the media device being selected from one of the following: a smart media device and a digital television.
Aakarsh teaches transmitting the web conference data to a media device, the media device being selected from one of the following: a smart media device and a digital television. (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting. Page 1 paragraph 2: Alexa enabled devices can join conference/meeting hosted on Amazon Chime, WebEx, Zoom, and Skype.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Same rationale applies to the rejection of independent claim 10 (system) and claim 19 (computer program product) because they are substantially similar to claim 1 (method).

Regarding claim 2, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches transmitting, by the computing device, a notification indicating the web conference start time via the media device. ([0008]: first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality.)

Same rationale applies to the rejection of claim 11 (system) because it is substantially similar to claim 2 (method).

Regarding claim 3, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches receiving, by the computing device, one or more web conference user preferences, the user preferences including one or more of the group consisting of: video preferences, audio preferences, alert preferences, and media device preferences; and ([0033]: the system 100 can select which device to connect to the conference call at the scheduled time based on user preferences. For example, if the user is in the office, the system can use a desktop telephone to connect to the conference. If the user is in an airport, the system can use a smartphone or tablet device to connect to the conference.)
Aakarsh teaches transmitting, by the computing device, the one or more web conference user preferences to the media device. (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 12 (system) because it is substantially similar to claim 3 (method).

Regarding claim 4, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches receiving, by the computing device, user credential data associated with the web conference, the user credential data includes a user account username and a user account password; and ([0057]: The authentication information can be a password, a pass code, and/or a personal identification number.)
Aakarsh teaches transmitting, by the computing device, the user credential data to the media device. (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 13 (system) because it is substantially similar to claim 4 (method).

Regarding claim 5, Dhara and Aakarsh teach the method of claim 3.
Aakarsh teaches initiating, by the media device, the web conference, the web conference being initiated according to the one or more web conference user preferences. (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting. Page 1 paragraph 1: Alexa device user can join meetings using their Alexa devices at home or work by saying “Alexa, join my meeting”!)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 14 (system) because it is substantially similar to claim 5 (method).

Regarding claim 6, Dhara and Aakarsh teach the method of claim 1.
Aakarsh teaches receiving an audio command from the user via an audio device associated with media device; and displaying the web conference on the media device. (Page 1 paragraph 1: Alexa device user can join meetings using their Alexa devices at home or work by saying “Alexa, join my meeting”! Page 1 paragraph 2: Alexa enabled devices can join conference/meeting hosted on Amazon Chime, WebEx, Zoom, and Skype.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 15 (system) because it is substantially similar to claim 6 (method).

Regarding claim 7, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches wherein the web conference data is parsed from the text of the one or more applications associated with the user on the computing devices and/or the one or more secondary computing devices. ([0008]: first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality. [0028]: FIG. 2 illustrates an example conference call invitation 200. This invitation 200 is an email, but conference invitations can take many other forms, such as text message, telephone call, and web link.)

Same rationale applies to the rejection of claim 16 (system) because it is substantially similar to claim 7 (method).

Regarding claim 8, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches wherein the web conference data is parsed from one or more applications on the computing devices and/or the one or more secondary computing devices using an application plugin. ([0028]: The system can extract information by regular expression, pattern matching, fuzzy logic, machine learning, by applying an information template to the invitation, and so forth. [0030]: The system performing the information extraction can reside in a network or can be part of a user's communication device.)

Same rationale applies to the rejection of claim 17 (system) because it is substantially similar to claim 8 (method).

Regarding claim 9, Dhara and Aakarsh teach the method of claim 1.
Dhara teaches wherein the web conference data includes one or more of the group consisting of: a meeting identification, a meeting host, one or more meeting 23Attorney Docket No. participants, a meeting password, a meeting uniform resource locator (URL), a meeting duration, and web conference alert data. ([0008]: first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality.)

Same rationale applies to the rejection of claim 18 (system) because it is substantially similar to claim 9 (method).

Regarding claim 20, Dhara and Aakarsh teach the non-transitory computer program product of claim 19.
Dhara teaches receiving one or more web conference user preferences, the user preferences including one or more of the group consisting of: video preferences, audio preferences, alert preferences, and media device preferences; and ([0033]: the system 100 can select which device to connect to the conference call at the scheduled time based on user preferences. For example, if the user is in the office, the system can use a desktop telephone to connect to the conference. If the user is in an airport, the system can use a smartphone or tablet device to connect to the conference.)
Aakarsh teaches transmitting the one or more web conference user preferences to the media device; and (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting.)
initiating the web conference on the media device, the web conference being initiated according to the one or more web conference user preferences. (Page 1 paragraph 3: After linking your Microsoft Office 365, Outlook, Google Gmail or G Suite, or Apple iCloud calendar via the Alexa app, Alexa can retrieve the scheduled meeting information from those application and identifying the right meeting ID and PIN numbers to join the meeting. Page 1 paragraph 1: Alexa device user can join meetings using their Alexa devices at home or work by saying “Alexa, join my meeting”!)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhara to include above limitation. One would have been motivated to do so because Alexa for Business already enables users to join meetings from conference rooms. Customers who have Alexa devices at home requested us to add the capability to join meetings even without a central deployment of Alexa for Business by their administrator. We are excited to enable this capability today for all Alexa device owners. As taught by Aakarsh, Page 1 paragraph 2.

Response to Arguments
Applicant's arguments, see pages 9-11, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455